Citation Nr: 0108690	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a hip disorder, 
including secondary to the bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1965 to September 1985.  He appealed to the Board 
of Veterans' Appeals (Board) from a February 2000 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board observes that the veteran, in his November 1998, 
also claimed service connection for bilateral hearing loss.  
It does not appear that the RO has addressed this issue.  The 
United States Court of Appeals for Veterans Claim (Court) has 
noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  The RO should determine whether the veteran's 
claim has been addressed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, service personnel 
records reveal that the veteran served in Vietnam and the 
Board observes that the veteran has been diagnosed with PTSD 
on the basis of events to include deaths of fellow servicemen 
which reportedly occurred during the veteran's active 
service.  According to the regulations, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence of 
an in-service stressor(s), and a link established by medical 
evidence between the in-service stressor(s) and the current 
PTSD.  38 C.F.R. § 3.304(f) (2000).  The Board notes that 
while the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided to the 
examiners by the veteran.  However, documentation 
corroborating such events is not of record and it does not 
appear that the RO has fully attempted to verify these 
stressors.

Additionally, the Board notes that it does not appear that 
the veteran was scheduled for a VA audiological examination 
to determine the nature and etiology of his tinnitus.  
Moreover, the veteran claimed service connection for 
disabilities of both knees.  However, while some private 
medical records pertaining to the veteran's treatment for his 
knees are of record, complete copies of such do not appear to 
be of record.  Furthermore, although the September 1999 VA 
examination discusses the medical histories of the right and 
left knees, findings on evaluation only refer to the knee and 
diagnoses on evaluation only refer to the left knee.  The 
VA's duty to assist a claimant includes obtaining a thorough 
and contemporaneous examination and opinion in order to 
determine the nature and extent of the veteran's disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran and 
request that he provide specific stressors 
with respect to his active service in 
Vietnam.

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150 and requested to 
provide confirmation of the veteran's unit 
and any information available which might 
corroborate the veteran's alleged 
stressors.  If the USASCRUR requires more 
specific information to verify any of the 
veteran's claimed stressors, the veteran 
should be afforded another opportunity to 
provide the required information.  If the 
veteran responds to the request for 
additional information, the RO should 
again request verification of the claimed 
stressors from the USASCRUR or other 
sources of information.  The RO should 
provide the USACRUR or other source of 
information with copies of the veteran's 
service personnel records, the DD Form 
214, a copy of this remand, and any 
additional information provided by the 
veteran regarding his claimed stressors. 

3.  The RO should schedule the veteran for 
an audiological examination to determine 
the nature and etiology of his tinnitus.  
The claims folder to include all medical 
reports and opinions, should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide an opinion as to whether 
the veteran has tinnitus, and if so, 
whether it is more likely than not related 
to his active service.  The examiner 
should provide reasons and bases for his 
decision.

4.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess records pertinent to his claim.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all records identified by the veteran.  If 
the RO is unable to obtain such records, 
the RO should provide a written statement 
of its efforts to do so.

5.  After obtaining any necessary 
releases, the RO should contact Dr. Robert 
V. Russell and Dr. John A. King and 
request complete copies of medical records 
of the veteran's treatment including any 
special tests performed.  If the RO is 
unable to obtain such records, the RO 
should provide a written statement of its 
efforts to do so.

6.  The RO should schedule the veteran for 
a VA orthopedic examination of the right 
and knees to determine the nature, 
etiology, and extent of the veteran's 
right and left knee disabilities.  All 
indicated studies and tests including 
range of motion for both knees should be 
conducted.  The examiner should review the 
entire claims folder including the service 
medical records, and VA and private 
medical records and examinations.  The 
examiner(s) should evaluate the evidence 
of pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2000), in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner should provide reasons and bases 
for this opinion.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


